EXHIBIT 32.1 CERTIFICATION PURSUANT TO Securities Exchange Act Rules 13a-14(b) AND 15d-14(b) AS ADOPTED PURSUANT SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), the undersigned officer of Interplay Entertainment Corp., a Delaware corporation (the “Company”), does hereby certify with respect to the Quarterly Report of the Company on Form 10-Q for the quarter ended March 31, 2011 as filed with the U.S. Securities and Exchange Commission (the “10-Q Report”) that, to the best of the undersigned’s knowledge: a) the 10-Q Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) the information contained in the 10-Q Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 17, 2011 By: /s/ Herve Caen Hervé Caen Chief Executive Officer and Interim Chief Financial Officer
